FILED
                            NOT FOR PUBLICATION                             AUG 04 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


EMILIANO LOPEZ,                                  No. 13-17492

               Plaintiff - Appellant,            D.C. No. 1:11-cv-00107-LJO-DLB

 v.
                                                 MEMORANDUM*
JAMES A. YATES, Warden; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                              Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      California state prisoner Emiliano Lopez appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional

claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Hamilton v. Brown, 630 F.3d 889, 892-93 (9th Cir. 2011) (dismissal under

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1915A); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998)

(order) (dismissal under 28 U.S.C. § 1915(e)(2)). We may affirm on any ground

supported by the record. Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116,

1121 (9th Cir. 2008). We affirm.

       Dismissal of Lopez’s access-to-courts claim was proper because Lopez

failed to allege facts sufficient to show that he suffered an actual injury as a result

of any defendants’ alleged inaction. See Lewis v. Casey, 518 U.S. 343, 348 (1996)

(requiring factual allegations showing actual injury in order to state an access-to-

courts claim); see also Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010)

(although pro se pleadings are to be liberally construed, a plaintiff must present

factual allegations sufficient to state a plausible claim for relief).

       The district court properly dismissed Lopez’s claim regarding the denial of

meaningful review of his grievances because there is no constitutional right to

receive a particular type of prison grievance review. See Ramirez v. Galaza, 334

F.3d 850, 860 (9th Cir. 2003) (“[I]nmates lack a separate constitutional entitlement

to a specific prison grievance procedure.”); see also Starr v. Baca, 652 F.3d 1202,

1207 (9th Cir. 2011) (requirements for establishing supervisory liability).

       AFFIRMED.




                                             2                                    13-17492